t c no united_states tax_court ronald j and june m speltz petitioners v commissioner of internal revenue respondent docket no 15382-03l filed date ps incurred amt liability as a result of their exercise of incentive stock_options in the stock declined precipitously in value after the date of exercise ps partially paid the tax_liability and submitted an offer_in_compromise with respect to the unpaid balance the irs rejected the offer_in_compromise and filed a lien on ps’ property held it was not an abuse_of_discretion to reject ps’ offer_in_compromise and to continue the lien timothy j carlson for petitioners albert b kerkhove and stuart d murray for respondent opinion cohen judge this case is before the court on respondent’s motion for summary_judgment seeking a determination sustaining an appeals officer’s rejection of petitioners’ offer_in_compromise petitioners seek a summary determination that it was an abuse_of_discretion to refuse their offer_in_compromise because of the unfair application of the alternative_minimum_tax amt based on their exercise of incentive stock_options isos where the stock acquired by exercise of the isos has lost substantially_all of its value subsequent to the acquisition of the stock unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background in ruling on respondent’s motion for summary_judgment factual inferences are viewed in the light most favorable to petitioners 95_tc_594 thus the background facts set forth herein are based primarily on petitioners’ declaration in opposition to the motion for summary_judgment and on other materials submitted by petitioners petitioners resided in ely iowa at the time that they filed their petition for some years prior to petitioner ronald j speltz petitioner was employed by mcleodusa mcleod by petitioner was a senior manager at mcleod earning wages in excess of dollar_figure by petitioner’s wages were approximately dollar_figure per year as part of his compensation at mcleod petitioner received isos for acquisition of mcleod stock during the year petitioner exercised certain of the isos that he previously had received on petitioners’ form_1040 u s individual_income_tax_return for petitioners reported for purposes of the amt those isos as resulting in excess of amt income over regular_tax income of dollar_figure on their form_1040 petitioners reported that their regular adjusted_gross_income was dollar_figure their taxable_income was dollar_figure and their regular_tax was dollar_figure petitioners reported amt of dollar_figure for a total_tax liability of dollar_figure after application of federal_income_tax withheld the balance owed on petitioners’ tax_liability for was dollar_figure petitioners also filed a iowa individual income_tax long form ia on which they reported iowa minimum_tax of dollar_figure and a total_tax liability of dollar_figure the value of petitioners’ mcleod stock dropped precipitously on their tax_return for petitioners reported that they sold shares of mcleod stock on january for a total of dollar_figure and shares of mcleod stock on march for a total of dollar_figure on their tax_return for petitioners reported that they sold big_number shares of mcleod stock on december for a total of dollar_figure petitioners partially paid the liability reported on their form_1040 at the time that it was filed and paid an additional dollar_figure in installments prior to date petitioners borrowed dollar_figure from a bank to pay state and federal taxes reported on their returns on or about date petitioners submitted to the internal_revenue_service irs a form_656 offer_in_compromise petitioners offered a cash payment of dollar_figure the cash_value of petitioner’s life_insurance_policy against the liability that then exceeded dollar_figure on the form_656 petitioners checked the box for doubt as to collectibility--‘i have insufficient assets and income to pay the full amount ’ petitioners also attached to form_656 a statement in which they explained that an offer_in_compromise was necessary because of the impact the amt in had on their finances and their lifestyle specifically petitioner’s income in was at a comfortable level for a family of five including three young daughters the mcleod stock they held was nearly worthless and declining and had been used to secure a dollar_figure loan with a bank to pay part of the federal and state taxes and in the event of a sale of the stock forced or otherwise petitioners would be unable to carry back the capital_loss to offset their gain they began building a new home in and sold their prior home in using the proceeds of sale to repay the bank lifestyle changes were necessary including petitioner june m speltz had to get a job instead of staying home with the children the oldest daughter had to switch schools petitioners were unable to contribute to their retirement and to their children’s education fund and they had to reduce their charitable donations finally they could not afford to have a fourth child which they had wanted petitioners offered in compromise dollar_figure the cash_surrender_value on petitioner’s life_insurance in the statement petitioners expressed their mental anguish and frustration with the unfairness of their situation petitioners’ offer_in_compromise was reviewed by revenue_officer robert g dallas dallas an offer_in_compromise specialist dallas indicated to petitioners that he was rejecting the offer_in_compromise because petitioners had the ability to pay the outstanding tax_liability in full on date petitioners wrote to dallas disputing amounts that dallas had used in his calculation on date dallas indicated that certain adjustments that were requested by petitioners had been made he wrote however the adjustments to the income expense table you requested have not been granted because the allowed amount is the allowable housing and utility standard for families of your number in linn county iowa the excess expenses you have claimed cannot be moved solely to circumvent the allowable standard amount based upon your current financial condition we have determined that you have the ability to pay your liability in full within the time provided by law we have made this determination based on the following computations total net equity in assets dollar_figure total future ability to pay and retire debt dollar_figure total ability to pay dollar_figure total balance due dollar_figure amount you offered dollar_figure copies of our worksheets are enclosed for your review your options at this time are to pay your liability in full enter into an installment_agreement withdraw your offer using the withdrawal letter previously provided or withhold your response and appeal your offer’s failure to gain acceptance through the appeal procedure that you will be offered please advise of your preferred course of action please respond within days of the date of this letter if you fail to respond or if your response is egregiously inadequate a federal_tax_lien will be filed if one is not already a matter of record and the case will be forwarded to an independent reviewer without a recommendation for approval if the reviewer concurs with the conclusion of my investigation you will be notified by mail and advised of your appeal rights if there is a need for additional information you will be notified on date respondent sent to petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to their unpaid income_tax_liability for advising that petitioners could request a hearing with respondent’s office of appeals on date petitioners submitted a form request for a collection_due_process_hearing petitioners stated that they were disagreeing with the notice_of_federal_tax_lien because forms 433-a and have been prepared and filed with the irs as an offer_in_compromise the only real_estate owned by the taxpayers is their personal_residence such residence constitutes exempt_property and therefore the irs’ attempted lien is unenforceable petitioners’ request for a collection_due_process_hearing was signed by their then attorney on date a telephone conference was held between respondent’s appeals officer eugene h deboer deboer and petitioners’ attorney on date deboer wrote to petitioners’ attorney a letter summarizing their discussion and stating the following in regards to your question about changes to the alternative_minimum_tax laws at this time there is no pending legislation that would retroactively change how the amt was computed for accordingly the tax as reported appears to be correct neither petitioners nor their attorney responded to the date letter from deboer instead petitioners’ attorney contacted their senator and the taxpayer_advocate_service on date a notice_of_determination concerning collection action s under sec_6320 and or was sent to petitioners the attachment to the notice explained the determination as follows summary and recommendation should the lien be released or withdrawn no the tax as assessed is deemed correct and the offer_in_compromise proposed by the taxpayers has been rejected brief background mr and mrs speltz filed their return showing a liability of dollar_figure they made a payment with the return of dollar_figure payments of dollar_figure were made prior to an installment_agreement which was entered into for dollar_figure two payments of dollar_figure made prior to the filing of an offer_in_compromise of dollar_figure on the offer was rejected due to the taxpayers having assets and the ability to full pay the liability a lien was then filed the taxpayers’ representative states on the request for a collection_due_process_hearing that the personal_residence constitutes exempt_property and therefore the irs’ attempted lien is unenforceable a phone conference was held with the representative who questioned whether there was any pending legislation aimed at changing how the alternative_minimum_tax is computed a check with the national_office shows that there is no pending legislation to retroactively adjust how the alternative_minimum_tax is computed discussion and analysi sec_1 verification of legal and procedural requirements ye sec_2 issues raised by the taxpayer the offer_in_compromise was rejected balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary the collection action balances the need for the efficient collection_of_taxes with the speltz’s legitimate concern that the collection action be no more intrusive than necessary the petition in this case was filed by petitioners pro_se counsel entered his appearance after respondent filed a motion for summary_judgment in their petition petitioners do not allege any specific abuse_of_discretion with respect to the notice_of_determination instead they refer to their communications with the taxpayer advocate’s office and to the office of their senator discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s taxes has been made and the person fails to pay those taxes sec_6322 provides that such a lien arises when an assessment is made to protect the government’s rights to recover its unpaid taxes sec_6323 provides that the irs may file a notice_of_federal_tax_lien in order to establish the priority of its claims against the taxpayer’s other creditors in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_746 congress enacted sec_6320 pertaining to liens and pertaining to levies to provide protections for taxpayers in tax collection matters sec_6320 requires that the secretary notify a person who has failed to pay a tax_liability of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien pursuant to sec_6320 sec_6320 further provides that the person so notified may request administrative review of the matter in the form of a hearing within days beginning on the day after the 5-day period under sec_6320 the hearing generally is to be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 permits the person notified to raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 provides for judicial review of the administrative determination where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion see 114_tc_604 114_tc_176 see also h conf rept pincite 1998_3_cb_747 also in congress amended sec_7122 which authorizes compromise of any civil case arising under the internal revenue laws rra sec 112_stat_764 subsections c and d of sec_7122 were amended for proposed offers in compromise and installment agreements submitted after date and provide as follows sec_7122 standards for evaluation of offers -- in general --the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute allowances for basic living_expenses -- a in general --in prescribing guidelines under paragraph the secretary shall develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses b use of schedules --the guidelines shall provide that officers and employees of the internal_revenue_service shall determine on the basis of the facts and circumstances of each taxpayer whether the use of the schedules published under subparagraph a is appropriate and shall not use the schedules to the extent such use would result in the taxpayer not having adequate means to provide for basic living_expenses special rules relating to treatment of offers --the guidelines under paragraph shall provide that-- a an officer_or_employee of the internal_revenue_service shall not reject an offer-in-compromise from a low-income taxpayer solely on the basis of the amount of the offer and b in the case of an offer-in- compromise which relates only to issues of liability of the taxpayer-- i such offer shall not be rejected solely because the secretary is unable to locate the taxpayer’s return or return_information for verification of such liability and ii the taxpayer shall not be required to provide a financial statement d administrative review --the secretary shall establish procedures-- for an independent administrative review of any rejection of a proposed offer-in-compromise or installment_agreement made by a taxpayer under this section or sec_6159 before such rejection is communicated to the taxpayer and which allow a taxpayer to appeal any rejection of such offer or agreement to the internal_revenue_service office of appeals regulations adopted pursuant to sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs with respect to the third ground paragraph b i of the regulation allows for a compromise to be entered into to promote effective tax_administration where collection in full could be achieved but would cause economic hardship paragraph c i sets forth factors that would support but are not conclusive of a finding of economic hardship with respect to the third ground those regulations state compromises to promote effective tax_administration -- i factors supporting but not conclusive of a determination that collection would cause economic hardship within the meaning of paragraph b i of this section include but are not limited to-- a taxpayer is incapable of earning a living because of a long term illness medical_condition or disability and it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition b although taxpayer has certain monthly income that income is exhausted each month in providing for the care of dependents with no other means of support and c although taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and liquidation of those assets to pay outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses the regulation states that no compromise may be entered into if such compromise of liability would undermine compliance by the taxpayer with the tax laws sec_301_7122-1 proced admin regs paragraph c ii then sets forth factors that support but are not conclusive of a determination that a compromise would undermine compliance with the tax laws these factors include a a taxpayer who has a history of noncompliance with the filing and payment requirements of the internal_revenue_code b a taxpayer who has taken deliberate action to avoid the payment of taxes and c a taxpayer who has encouraged others to refuse to comply with the tax laws sec_301_7122-1 proced admin regs the regulation continues iii the following examples illustrate the types of cases that may be compromised by the secretary at the secretary’s discretion under the economic hardship provisions of paragraph b i of this section example the taxpayer has assets sufficient to satisfy the tax_liability the taxpayer provides full time care and assistance to her dependent_child who has a serious long-term illness it is expected that the taxpayer will need to use the equity in his assets to provide for adequate basic living_expenses and medical_care for his child the taxpayer’s overall compliance history does not weigh against compromise example the taxpayer is retired and his only income is from a pension the taxpayer’s only asset is a retirement account and the funds in the account are sufficient to satisfy the liability liquidation of the retirement account would leave the taxpayer without an adequate means to provide for basic living_expenses the taxpayer’s overall compliance history does not weigh against compromise example the taxpayer is disabled and lives on a fixed income that will not after allowance of basic living_expenses permit full payment of his liability under an installment_agreement the taxpayer also owns a modest house that has been specially equipped to accommodate his disability the taxpayer’s equity in the house is sufficient to permit payment of the liability he owes however because of his disability and limited earning potential the taxpayer is unable to obtain a mortgage or otherwise borrow against this equity in addition because the taxpayer’s home has been specially equipped to accommodate his disability forced sale of the taxpayer’s residence would create severe adverse consequences for the taxpayer the taxpayer’s overall compliance history does not weigh against compromise under the regulations a compromise may also be entered into to promote efficient tax_administration if there are compelling public policy or equity considerations identified by the taxpayer compromise is justified where due to exceptional circumstances collection would undermine public confidence that tax laws are being administered fairly sec_301_7122-1 proced admin regs some examples where a compromise is allowed for purposes of public policy and equity are a taxpayer who was hospitalized regularly for a number of years and was unable at that time to manage his financial affairs and a taxpayer learns at audit that he was given erroneous advice and is facing additional taxes penalties and additions to tax sec_301_7122-1 proced admin regs in addition to the regulations detailed instructions concerning offers in compromise are contained in the internal_revenue_manual sec_5 relevant portions are as follows sec_5 public policy or equity ground sec_1 where there is no doubt as to liability datl no doubt as to collectibility datc and the liability could be collected in full without causing economic hardship the service may compromise to promote effective tax_administration eta where compelling public policy or equity considerations identified by the taxpayer provide a sufficient basis for accepting less than full payment compromise is authorized on this basis only where due to exceptional circumstances collection in full would undermine public confidence that the tax laws are being administered in a fair and equitable manner because the service assumes that congress imposes tax_liabilities only where it determines it is fair to do so compromise on these grounds will be rare the service recognizes that compromise on these grounds will often raise the issue of disparate treatment of taxpayers who can pay in full and whose liabilities arose under substantially_similar circumstances taxpayers seeking compromise on this basis bear the burden of demonstrating circumstances that are compelling enough to justify compromise notwithstanding this inherent inequity compromise on public policy or equity grounds is not authorized based solely on a taxpayer’s belief that a provision of the tax law is itself unfair where a taxpayer is clearly liable for taxes penalties or interest due to operation of law a finding that the law is unfair would undermine the will of congress in imposing liability under those circumstances example the taxpayer argues that collection would be inequitable because the liability resulted from a discharge_of_indebtedness rather than from wages because congress has clearly stated that a discharge_of_indebtedness results in taxable_income to the taxpayer it would not promote effective tax_administration eta to compromise on these grounds see internal_revenue_code irc a example in the taxpayer invested in a nationally marketed partnership which promised the taxpayer tax benefits far exceeding the amount of the investment t he irs made a global_settlement offer in which it offered to concede a substantial portion of the interest and penalties that could be expected to be assessed if the irs’s determinations were upheld by the court the taxpayer rejected the settlement offer after several years of litigation the partnership level proceeding eventually ended in tax_court decisions upholding the vast majority of the deficiencies asserted in the fpaa on the grounds that the partnership’s activities lacked economic_substance the taxpayer has now offered to compromise all the penalties and interest on terms more favorable than those contained in the prior settlement offer arguing that tefra tax equity and fiscal responsibility act of publaw_97_248 stat is unfair and that the liabilities accrued in large part due to the actions of the tax_matters_partner tmp during the audit and litigation note in both of these examples the taxpayers are essentially claiming that congress enacted unfair statutes and are arguing that the service should use its compromise authority to rewrite those statutes based on a perception of unfairness compromise for that reason would not promote effective tax_administration the compromise authority under sec_7122 is not so broad as to allow the service to disregard or override the judgments of congress administration internal_revenue_manual cch sec_5 at big_number to big_number we need not detail in this opinion the complexities of the amt imposed by sec_55 and sec_56 or the taxation of isos under sec_421 and sec_422 petitioners do not dispute the applicability of those sections or the computations under them the tax_liability in this case was based on petitioners’ reporting on their form_1040 for nonetheless petitioners devote a substantial portion of their posthearing memorandum to arguing that the speltzes request for relief under the oic statute from the unintended harm being caused them by the rote application of the amt iso statute does not put the irs or this court in a position where sec_7122 is undermining congressional intent with respect to any other statute--including the amt iso statute rather based on their special circumstances in their particular situation the rote and literal application of the internal revenue laws is imposing an impossible- to-pay tax_rate or 11x the tax required of a similarly situated taxpayer--an unintended result not consistent with the legislative purpose of congress for any internal revenue law in such a special case congress intended that the oic statute would operate to step in and provide relief from this unintended and unfair tax_liability arising from unintended results arising from the literal application of the internal revenue laws in this case the amt iso statute petitioners contend that there was an abuse_of_discretion because the irs failed to consider or if it did consider it failed to properly consider under the principles and processes laid out in sec_7122 corresponding regulation sec_26 cfr and the corresponding irm provisions the special circumstances raised by the speltzes in their offer_in_compromise petitioners argue that under their special circumstances the tax_liability being imposed on them is unfair and inequitable a situation for which congress has fashioned a remedy in the law-- sec_7122 the crux of petitioners’ position is that sec_7122 trumps the literal application of statutes imposing a tax in their situation and that therefore it was an abuse_of_discretion by the appeals_office not to accept their offer_in_compromise respondent on the other hand contends that the appeals officer correctly applied the statute the regulations and the internal_revenue_manual provisions for the reasons explained below we agree with respondent the unfortunate consequences of the amt in various circumstances have been litigated since shortly after the adoption of the amt in many different contexts literal application of the amt has led to a perceived hardship but challenges based on equity have been uniformly rejected see eg 72_f3d_938 1st cir affg tcmemo_1995_51 808_f2d_1338 9th cir affg tcmemo_1985_199 84_tc_179 83_tc_742 prosman v commissioner tcmemo_1999_87 klaassen v commissioner tcmemo_1998_241 affd without published opinion 182_f3d_932 10th cir in 259_f3d_881 7th cir affg 114_tc_399 the court_of_appeals for the seventh circuit commented it is not a feasible judicial undertaking to achieve global equity in taxation especially when the means suggested for eliminating one inequity that which kenseth argues is created by the alternative minimum income_tax consists of creating another inequity differential treatment for purposes of that tax of fixed and contingent legal fees and if it were a feasible judicial undertaking it still would not be a proper one equity in taxation being a political rather than a jural concept most recently in commissioner v banks u s ___ 125_sct_826 the u s supreme court emphasized that the issue of the effect of the amt on cases such as kenseth v commissioner supra involving the deductibility of attorney’s fees has partially been addressed by congress we believe that here too the solution must be with congress petitioners have submitted materials from congressional taxpayer_advocate and bar association sources dealing with a widespread perception that application of the amt to isos is unfair and should be the subject of redress respondent argues that petitioners did not raise efficient tax_administration as a ground in their original offer_in_compromise and that we should not consider materials beyond the administrative record the court has indicated that we are not confined to the administrative record 123_tc_85 however most of the material that petitioners attached to their filings is not part of the administrative record is not admissible evidence and was in large part generated subsequent to the notice_of_determination that is the basis of this case such material does not show that there was an abuse_of_discretion by the appeals officer when the notice_of_determination was sent on date see 114_tc_604 petitioners’ materials in any event could support arguments both for and against petitioners’ position petitioners assert that those materials show public policy in our view however those materials show that congress is well aware of the claimed inequities resulting from the application of the amt and has so far declined to act in the absence of congressional action we cannot discern public policy from the materials tendered by petitioners moreover the materials submitted by petitioners show that their situation is unfortunately not unique we do not discern in sec_7122 an intent of congress to override application of specific provisions of the tax laws in every instance in which the liability is perceived to be unfair or inequitable as the court_of_appeals for the seventh circuit observed in kenseth v commissioner supra this is not a feasible judicial function a fortiori individual revenue officers and appeals officers carrying out their respective functions in the irs collection process cannot be expected to engage in the type of statutory interpretation urged on us by petitioners or to nullify unfortunate consequences of the tax laws on a case-by-case basis the terms of sec_7122 the regulations adopted under it and the internal_revenue_manual are consistent with the experience and expertise of irs personnel in evaluating financial circumstances petitioners do not argue that the regulations or the internal_revenue_manual provisions are invalid they claim that they were not followed but terms such as promotion of effective tax_administration special circumstances and compelling public policy or equity considerations have a narrower meaning than that urged by petitioners and the explanations of those terms in the regulations and in the internal_revenue_manual are not unreasonable unlike the examples set forth under sec_301_7122-1 proced admin regs petitioners do not claim illness or a medical_condition or disability they do not have income that is exhausted providing for the care of dependents and they have sufficient income to meet basic living_expenses petitioners’ hardship argument is essentially that the tax_liability is disproportionate to the value that they received from the isos and that they have already been forced to change their lifestyle unreasonably although we sympathize with their situation this type of hardship is not unique petitioners argue that the amt imposed on their exercise of isos is a prepayment of tax on value that they never received under the statutory scheme however the tax imposed at the time of exercise of isos is a deferred tax on a form of compensation that petitioners received at an earlier time see 351_us_243 as explained in 418_f2d_381 7th cir revg and remanding on other grounds 50_tc_619 stock_options represent a form of compensation paid to employees in connection with successful present and future business performance they constitute a particularly rewarding form of bonus see generally mertens law of federal income_taxation sec_601 rev because of sec_421 and sec_422 regular_tax at ordinary rates that would normally be imposed on compensation is not imposed on the receipt or exercise of isos see sec_83 e the offset however is that isos are treated as tax preference items for amt purposes in sec_56 in addition to affecting the time of taxation the complexity of statutes applicable to stock_options involves differences between taxation at ordinary_income rates and capital_gains rates see generally luckman v commissioner supra pincite accepting petitioners’ position would result in nullification of a portion of the statutory scheme by administrative or judicial action we cannot conclude that sec_7122 gives the court a license to make adjustments to complex tax laws on a case-by-case basis cf 345_f2d_337 5th cir describing other circumstances in which the attention of congress was once again focused on this highly complex if not controversial question of employee stock_options moreover we cannot conclude that it is an abuse_of_discretion for the appeals officer to decline to do so in this case we conclude that the appeals officer correctly applied the provisions of the regulations and of the internal_revenue_manual specifically those portions cautioning against granting relief based on inequity where to do so would undermine congressional intent the appeals officer considered and adjusted the financial information submitted by petitioners and concluded that petitioners could pay the balance of their tax_liability by use of an installment_agreement see generally 123_tc_1 neither the information provided to the appeals officer nor that provided to the court in this case shows that it was not reasonable for the appeals officer to conclude that petitioners have the ability to pay over time the balance of the tax_liability petitioners contend that they should not be required to pay the full amount we are not unsympathetic to the burdens and lifestyle changes that petitioners have and may suffer as a result of their tax_liability petitioners have not contended or shown however any invalidity in the appeals officer’s determination of their basic living_expenses as that term is used in sec_7122 petitioners seek to have the court redefine hardship special circumstances and efficient tax_administration in a manner different from that set forth in the regulations and in the internal_revenue_manual there is a dispute between the parties with respect to the individual adjustments used by the appeals officer in determining that petitioners could pay the remaining tax_liability under an installment_plan respondent has suggested some revised computations and a remand for further consideration of petitioners’ offer_in_compromise if the motion for summary_judgment is denied petitioners have repudiated this suggestion and asked us to decide this case on the arguments presented in view of petitioners’ position for purposes of this case that they should not be required to pay any more than the amount that they offered differences as to the calculation of their ability to pay installments are not material and do not preclude resolution of this case on summary_judgment see rule b we are not in a position to determine the amount or duration of any installments that petitioners could or should be required to pay the only issue before us is whether there was an abuse_of_discretion in refusing the offer_in_compromise in the amount of dollar_figure and concluding that the lien filed by the irs should remain in place as respondent points out any levy on particular assets of petitioners that the irs proposes to pursue in the future will also require notice and an opportunity to be heard under sec_6320 or sec_6330 petitioners may submit another offer_in_compromise petitioners’ income and expenses may change we conclude however that there was no abuse_of_discretion in declining to accept petitioners’ offer dated date and continuing the lien in effect order and decision will be entered for respondent
